      Case 1:19-cv-00088 Document 1 Filed 01/06/19 Page 1 of 4 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 NATAN DVIR,

                                Plaintiff,                    Docket No. 2:19-cv-88

        - against -                                           JURY TRIAL DEMANDED

 LIFTABLE MEDIA INC.

                                Defendant.


                                         COMPLAINT

       Plaintiff Natan Dvir (“Dvir” or “Plaintiff”) by and through his undersigned counsel, as

and for his Complaint against Defendant Liftable Media Inc. (“Liftable” or “Defendant”) hereby

alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of NYPD officer Jillian Suarez, owned and registered by Dvir, a New

York based professional photographer. Accordingly, Dvir seeks monetary relief under the

Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant transacts

business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
      Case 1:19-cv-00088 Document 1 Filed 01/06/19 Page 2 of 4 PageID #: 2



                                             PARTIES

       5.      Dvir is a professional photographer in the business of licensing his photographs to

online and print media for a fee having a usual place of business at 2106 Norfolk Street, Apt 18,

New York, New York 10002.

       6.      Upon information and belief, Liftable is a corporation with a place of business at

42104 North Venture Drive, Suite B-122, Anthem Arizona 85086. At all times material, hereto,

Liftable has owned and operated a website at the URL: www.WesternJournal.com (the

“Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Dvir photographed NYPD officer Jillian Suarez (the “Photograph”). A true and

correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Dvir is the author of the Photograph and has at all times been the sole owner of all

right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-127-173.

       B.      Defendant’s Infringing Activities

       10.     Liftable ran an article on the Website entitled Daughter of Hero Officer Who Died

in 9/11 Attack Graduates from NYPD Police Academy. See

https://www.westernjournal.com/l/kaylakunkel/daughter-hero-officer-died-9-11-attack-

graduates-nypd-police-academy/. The article featured the Photograph. A true and correct copy of

the article and a screenshot of the Photograph on the article are attached hereto as Exhibit B.
      Case 1:19-cv-00088 Document 1 Filed 01/06/19 Page 3 of 4 PageID #: 3



       11.     Liftable did not license the Photograph from Plaintiff for its article, nor did

Liftable have Plaintiff’s permission or consent to publish the Photograph on its Website.

                                CLAIM FOR RELIEF
                      (COPYRIGHT INFRINGEMENT AGAINST LIFTABLE)
                                (17 U.S.C. §§ 106, 501)

       12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

       13.     Liftable infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Liftable is not, and has never been, licensed

or otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

       14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       15.     Upon information and belief, the foregoing acts of infringement by Liftable have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.

       16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

       17.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       18.     Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:
      Case 1:19-cv-00088 Document 1 Filed 01/06/19 Page 4 of 4 PageID #: 4



       1.     That Defendant Liftablebe adjudged to have infringed upon Plaintiff’s copyrights

              in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s profits,

              gains or advantages of any kind attributable to Defendant’s infringement of

              Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

              per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       January 5, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                             Attorneys for Plaintiff Natan Dvir
